 8:20-cv-00017-RGK-PRSE Doc # 37 Filed: 11/04/20 Page 1 of 2 - Page ID # 154




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KEVIN B. HARRIS,

                    Plaintiff,                               8:20CV17

       vs.

GRANT L. GENTILE, Police Officer                        MEMORANDUM
#2140; JOHN H. LOPEZ, Police Officer                     AND ORDER
#1955; NICOLAS YANEZ, Police
Officer #1506; GEOFFREY A.
STRONG, Police Officer Y631; BROCK
GENTILE, Police Officer #2391; and
LANCE GORDON,

                    Defendants.


       Due to the Defendant Lance Gordon’s failure to plead or otherwise defend,
the Clerk of Court entered the Defendant’s default (Filing 30) pursuant to Fed. R.
Civ. P. 55(a) on September 9, 2020. The Plaintiff has now filed two Motions for
Default Judgment (Filings 32, 35), along with “Supplements” to such Motions
(Filings 34, 36).

      IT IS ORDERED:

        1.    Defendant Lance Gordon shall respond to the Plaintiff’s Motions for
Default Judgment (Filings 32, 35) on or before December 4, 2020. If no response is
filed, the Plaintiff’s Motions for Default Judgment shall be taken up on the materials
contained in the court file, and Defendant Gordon could be subject to a default
judgment against him for damages;

     2.    The Clerk of Court shall send copies of the following items to
Defendant Lance Gordon’s last-known address, which can be found in Sealed Filing
 8:20-cv-00017-RGK-PRSE Doc # 37 Filed: 11/04/20 Page 2 of 2 - Page ID # 155




26: (a) this Memorandum and Order; (b) Plaintiff’s Motions for Default Judgment
(Filings 32, 35); and (c) Plaintiff’s “Supplements” to such Motions for Default
Judgment (Filings 34, 36);

      3.     The Clerk of Court shall set a pro se case management deadline in this
case using the following text: December 4, 2020: deadline for Defendant Lance
Gordon’s response to Plaintiff’s Motions for Default Judgment; and

       4.    Plaintiff’s “Motion Request for Production” (Filing 33) is denied
without prejudice because, as stated in Filing 4 ¶ 18, no discovery in pro se civil
cases assigned to a district judge may take place until a progression order is entered.
Such progression order shall not be entered until the pending Motions for Default
Judgment are resolved.

      DATED this 4th day of November, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
